United States Court of Appeals
         FOR THE DISTRICT OF COLUMBIA CIRCUIT



Argued October 10, 2012             Decided January 11, 2013

                        No. 11-5352

  JEFFERSON WAYNE SCHRADER AND SECOND AMENDMENT
                 FOUNDATION, INC.,
                    APPELLANTS

                              v.

                ERIC H. HOLDER, JR., ET AL.,
                        APPELLEES


        Appeal from the United States District Court
                for the District of Columbia
                    (No. 1:10-cv-01736)


     Alan Gura argued the cause for appellants. With him on
the briefs was Thomas M. Huff.

     Anisha S. Dasgupta, Attorney, U.S. Department of
Justice, argued the cause for appellees. With her on the brief
were Stuart F. Delery, Acting Assistant Attorney General,
Ronald C. Machen, Jr., U.S. Attorney, Michael S. Raab,
Attorney, and Jane M. Lyons and R. Craig Lawrence,
Assistant U.S. Attorneys.

   Before: TATEL, Circuit Judge, and WILLIAMS and
RANDOLPH, Senior Circuit Judges.
                               2
    Opinion for the Court filed by Circuit Judge TATEL.

     TATEL, Circuit Judge: Due to a conviction some forty
years ago for common-law misdemeanor assault and battery
for which he served no jail time, plaintiff Jefferson Wayne
Schrader, now a sixty-four-year-old veteran, is, by virtue of
18 U.S.C. § 922(g)(1), barred for life from ever possessing a
firearm. Together with the Second Amendment Foundation,
Schrader contends that section 922(g)(1) is inapplicable to
common-law misdemeanants as a class and, alternatively, that
application of the statute to this class of individuals violates
the Second Amendment. Because we find plaintiffs’ statutory
argument unpersuasive and see no constitutional infirmity in
applying section 922(g)(1) to common-law misdemeanants,
we affirm the district court’s dismissal of the complaint.

                               I.
     Enacted in its current form in 1968, section 922(g)(1) of
Title 18 of the United States Code prohibits firearm
possession by persons convicted of “a crime punishable by
imprisonment for a term exceeding one year.” 18 U.S.C.
§ 922(g)(1). Section 921(a)(20)(B), however, exempts “any
State offense classified by the laws of the State as a
misdemeanor and punishable by a term of imprisonment of
two years or less.” 18 U.S.C. § 921(a)(20)(B). This case
concerns the application of these provisions to convictions for
common-law misdemeanors that carry no statutory maximum
term of imprisonment.

    Section 922(g)(1)’s prohibition on firearm possession
applies, with some exceptions not relevant here, for life. The
statute, however, contains a “safety valve” that permits
individuals to apply to the Attorney General for restoration of
their firearms rights. Logan v. United States, 552 U.S. 23, 28
n.1 (2007). Specifically, section 925(c) provides that the
                               3
Attorney General may grant such individuals relief “if it is
established to his satisfaction that the circumstances regarding
the disability, and the applicant’s record and reputation, are
such that the applicant will not be likely to act in a manner
dangerous to public safety and that the granting of the relief
would not be contrary to the public interest.” 18 U.S.C.
§ 925(c). But since 1992, “Congress has repeatedly barred the
Attorney General from using appropriated funds to investigate
or act upon relief applications,” leaving the provision
“inoperative.” Logan, 552 U.S. at 28 n.1 (internal quotation
marks and alterations omitted); see also United States v.
Bean, 537 U.S. 71, 74–75 (2002).

    In 1968, while walking down the street in Annapolis,
Maryland, plaintiff Jefferson Wayne Schrader, then twenty
years old and serving in the United States Navy, encountered
a member of a street gang who, according to the complaint,
had assaulted him a week or two earlier. Second Am. Compl.
¶¶ 9–10; see also Wagener v. SBC Pension Benefit Plan-Non
Bargained Program, 407 F.3d 395, 397 (D.C. Cir. 2005)
(explaining that, in reviewing district court’s grant of motion
to dismiss, the court must assume that facts alleged in the
complaint are true). “A dispute broke out between the two, in
the course of which Schrader punched his assailant.” Second
Am. Compl. ¶ 10. As a result, Schrader was convicted of
common-law misdemeanor assault and battery in a Maryland
court and fined $100. Id. ¶ 11. The court imposed no jail time.
Id. Schrader went on to complete a tour in Vietnam and
received an honorable discharge from the Navy. Id. ¶ 12.
Except for a single traffic violation, he has had no other
encounter with the law. Id.

   According to the complaint, “[o]n or about November 11,
2008, Schrader’s companion attempted to purchase him a
shotgun as a gift,” and some two months later, “Schrader
                              4
ordered a handgun from his local firearms dealer, which he
would keep for self-defense.” Id. ¶ 14. Both transactions
“resulted in . . . denial decision[s] by the FBI when the
National Instant Criminal Background Check (‘NICS’)
computer system indicated that Mr. Schrader is prohibited
under federal law from purchasing firearms.” Id. ¶ 15. The
FBI later “advised Schrader that the shotgun transaction was
rejected pursuant to 18 U.S.C. § 922(g)(1) on the basis of his
1968 Maryland misdemeanor assault conviction.” Id. ¶ 16. In
a letter to Schrader, the FBI explained that he had “been
matched with the following federally prohibitive criteria
under Title 18, United States Code, Sections 921(a)(20) and
922(g)(1): A person who has been convicted in any court of a
crime punishable by imprisonment for a term exceeding one
year or any state offense classified by the state as a
misdemeanor and . . . punishable by a term of imprisonment
of more than two years.”

    At the time of Schrader’s conviction, “[t]he common law
crimes of assault and battery [in Maryland] had no statutory
penalty.” Robinson v. State, 728 A.2d 698, 702 n.6 (Md.
1999). Although Maryland later codified these offenses, see
Md. Code Ann., Crim. Law §§ 3-201, 3-202, 3-203, when
Schrader was convicted “[t]he maximum term of
imprisonment [for these offenses] was ordinarily limited only
by the prohibition against cruel and unusual punishment
contained in the Eighth Amendment to the United States
Constitution and Articles 16 and 25 of the Maryland
Declaration of Rights,” Robinson, 728 A.2d at 702 n.6. As the
FBI explained in a declaration filed in the district court,
because “[a]t the time of Schrader’s 1968 assault conviction,
Maryland law did not set a maximum sentence for
misdemeanor assault,” the FBI “determined that the
conviction triggered 18 U.S.C. § 921(a)(20) and 18 U.S.C.
§ 922(g)(1), which prohibit firearm possession by an
                               5
individual convicted of a state offense classified by the state
as a misdemeanor that is punishable by a term of
imprisonment of more than two years.”

    Schrader and the Second Amendment Foundation—an
organization that conducts “education, research, publishing
and legal action focusing on the Constitutional right to
privately own and possess firearms, and the consequences of
gun control,” Second Am. Compl. ¶ 2—sued the Attorney
General and the FBI in the United States District Court for the
District of Columbia, raising two claims. The first is statutory.
Plaintiffs argued that Schrader’s “conviction for misdemeanor
assault cannot be the basis for a firearms disability under 18
U.S.C. § 922(g)(1), because Schrader was not actually
sentenced to a term of imprisonment exceeding two years.”
Id. ¶ 19. Plaintiffs further alleged that “Maryland’s failure to
codify a statutory penalty for a simple common law
misdemeanor does not create a firearms disability under
federal law for conviction of such common law misdemeanor
offense.” Id. Second, presenting an as-applied constitutional
claim, plaintiffs asserted that “barring possession of firearms
by individuals on account of simple common-law
misdemeanor offenses carrying no statutory penalties . . .
violates the Second Amendment right to keep and bear arms.”
Id. ¶ 22. Plaintiffs sought “[i]njunctive relief commanding
Defendants to withdraw their record pertaining to Plaintiff
Schrader from NICS” and an order enjoining defendants
“from enforcing 18 U.S.C. § 922(g)(1) on the basis of simple
common-law misdemeanor offenses carrying no statutory
penalties.” Id. Prayer for Relief ¶¶ 1-2.

    The government moved to dismiss pursuant to Rule
12(b)(6) of the Federal Rules of Civil Procedure, and
plaintiffs cross-moved for summary judgment. The district
court, concluding that plaintiffs had failed to state either a
                               6
statutory or constitutional claim for relief, granted the motion
to dismiss and denied the cross-motion for summary
judgment. With respect to the statutory claim, the district
court rejected plaintiffs’ argument that Schrader’s actual
sentence of less than two years’ imprisonment was
dispositive, noting that “only the possibility of punishment of
more than two years for a misdemeanor matters for purposes
of § 922(g)(1).” Schrader v. Holder, 831 F. Supp. 2d 304, 310
n.4 (D.D.C. 2011). Thus, the district court found Schrader’s
offense ineligible for the misdemeanor exception for offenses
“punishable by a term of imprisonment of two years or less,”
18 U.S.C. § 921(a)(20)(B), because the absence of a statutory
maximum punishment meant that the Maryland court could
have sentenced Schrader to more than two years’
imprisonment, Schrader, 831 F. Supp. 2d at 310. Finally, the
district court rejected plaintiffs’ argument that “uncodified
common-law offenses are not ‘punishable’ by any particular
statutory criteria and, therefore, do not fall within the purview
of § 922(g) at all.” Id. at 309.

    In rejecting plaintiffs’ constitutional claim, the district
court relied on the Supreme Court’s observation in District of
Columbia v. Heller, 554 U.S. 570 (2008), that “ ‘the right
secured by the Second Amendment is not unlimited,’ ” as
well as the Court’s inclusion of “ ‘longstanding prohibitions
on the possession of firearms by felons’ ” within a list of
“ ‘presumptively lawful regulatory measures.’ ” Schrader,
831 F. Supp. 2d at 311–12 (quoting Heller, 554 U.S. at 626–
27 & n.26) (emphasis omitted). The district court found “no
constitutional impediment” to including common-law
misdemeanants like Schrader within the federal firearms ban.
Id. at 312.

   Plaintiffs appeal, reiterating the statutory and
constitutional claims raised in the district court. We consider
                               7
each in turn, reviewing de novo the district court’s dismissal
of the complaint. Hettinga v. United States, 677 F.3d 471, 476
(D.C. Cir. 2012) (per curiam).

                              II.
    Recall the statutory language at issue. Section 922(g)(1)
prohibits firearm possession by persons convicted of “a crime
punishable by imprisonment for a term exceeding one year.”
18 U.S.C. § 922(g)(1). Section 921(a)(20)(B) exempts “any
State offense classified by the laws of the State as a
misdemeanor and punishable by a term of imprisonment of
two years or less.” Id. § 921(a)(20)(B).

    As an initial matter, plaintiffs no longer appear to be
arguing, as they did in their complaint, that section
921(a)(20)(B) exempts Schrader’s offense from the federal
firearms ban “because Schrader was not actually sentenced to
a term of imprisonment exceeding two years.” Second Am.
Compl. ¶ 19. Indeed, other courts of appeals have uniformly
rejected the argument that the actual sentence imposed is
controlling for purposes of triggering the federal firearms ban.
See, e.g., United States v. Coleman, 158 F.3d 199, 203–04
(4th Cir. 1998) (en banc); United States v. Horodner, 993
F.2d 191, 194 (9th Cir. 1993).

    Instead, plaintiffs argue more broadly that section
922(g)(1) is inapplicable to common-law offenses because
such offenses “are not ‘punishable by’ any particular statutory
criteria.” Appellants’ Br. 17. Given the nature of common-law
offenses, this argument fails. Although the category of
“common-law offenses” is rather broad, varying widely from
state to state, when Congress enacted section 922(g)(1) in
1968, many common-law crimes involved quite violent
behavior. In Maryland, for example, attempted rape and
attempted murder were common-law misdemeanors that
                               8
carried no statutory maximum sentence. See Hardy v. State,
482 A.2d 474, 476–77 (Md. 1984); Glass v. State, 329 A.2d
109, 112 (Md. Ct. Spec. App. 1974). The offense for which
Schrader was convicted—common-law assault and battery—
provides another example. Before Maryland codified the
crime of common-law assault in 1996, the offense included all
forms of assault with the exception of certain narrow
categories of statutory aggravated assaults that were defined
as felonies. See Walker v. State, 452 A.2d 1234, 1247 & n.11
(Md. Ct. Spec. App. 1982). As a result, the offense
“embrace[d] an almost infinite variety of fact patterns.”
Simms v. State, 421 A.2d 957, 965 (Md. 1980). Many of these
fact patterns involved serious, violent conduct, and many
offenders received sentences of ten or twenty years’
imprisonment. See Thomas v. State, 634 A.2d 1, 8 & nn. 3, 4
(Md. 1993) (collecting cases). In one case, for example, a
defendant was sentenced to fifteen years for common-law
assault where he forced a man “into a car, stabbed him twice
in the neck and three times in the chest, dragged him out of
the car and left him bleeding in a street gutter.” Sutton v.
Maryland, 886 F.2d 708, 709 (4th Cir. 1989) (en banc). As
one Maryland court explained:

    [S]tatutory assaults have not preempted the field of
    all serious and aggravated assaults. Our Legislature
    has cut out of the herd for special treatment four
    assaults where the aggravating factor is a special
    mens rea or specific intent. This by no means
    exhausts the category of more grievous and
    blameworthy assaults. The aggravating factor in a
    particular case might well be the modality of an
    assault, and not its mens rea—assault with a deadly
    weapon, assault by poison . . ., assault by bomb. . . .
    Even where . . . there simply has been no specific
    intent, a brutal beating that leaves its victim blinded,
                               9
    crippled, disfigured, in a wheelchair for life, in a
    psychiatric ward for life, is severely aggravated. . . .
    Maryland has not dealt with this form of aggravation
    legislatively but has left it to the discretion of
    common law sentencing.

Walker, 452 A.2d at 1247–48; see also Simms, 421 A.2d at
965 (“Some ‘simple assaults’ may involve more brutal or
heinous conduct than may be present in other cases falling
within one of the statutory aggravated assaults.”).

    Significantly, moreover, the earliest version of the federal
firearms ban, which applied to certain “crime[s] of violence,”
specifically included among such crimes “assault with a
dangerous weapon,” Federal Firearms Act, ch. 850,
§§ 1(6), 2(f), 52 Stat. 1250, 1250-51 (1938)—a crime that
Maryland, at the time of section 922(g)(1)’s enactment,
punished as a common-law misdemeanor, see Walker, 452
A.2d at 1248 (noting that Maryland punished assault with a
deadly weapon as a common-law misdemeanor rather than as
a statutory offense). We doubt very much that when Congress
expanded the firearms prohibition to cover, as the statute now
does, all individuals convicted of a “crime punishable by
imprisonment for a term exceeding one year,” see An Act to
Strengthen the Federal Firearms Act, Pub. L. No. 87-342, § 2,
75. Stat. 757, 757 (1961), it intended to exclude all common-
law offenses, even those that previously fell within the ambit
of the federal firearms ban.

    Plaintiffs’ argument also runs counter to the common-
sense meaning of the term “punishable,” which refers to any
punishment capable of being imposed, not necessarily a
punishment specified by statute. See Webster’s Third New
International Dictionary 1843 (1993) (defining “punishable”
as “deserving of, or liable to, punishment: capable of being
                              10
punished by law or right”). Because common-law offenses
carry no statutory maximum term of imprisonment, they are
capable of being punished by a term of imprisonment
exceeding one year and thus fall within section 922(g)(1)’s
purview. And because such offenses are also capable of being
punished by more than two years’ imprisonment, they are
ineligible for section 921(a)(20)(B)’s misdemeanor exception.

    The sparse case law interpreting the term “punishable” in
the context of uncodified common-law offenses reinforces our
conclusion that the term refers to the maximum potential
punishment a court can impose, whether or not set by statute.
In United States v. Coleman, 158 F.3d 199 (4th Cir. 1998) (en
banc), the defendant argued that his Maryland conviction for
common-law misdemeanor assault should not trigger the
Armed Career Criminal Act sentence enhancement which,
like section 922(g)(1), turns on whether a predicate conviction
qualifies as a “crime punishable by imprisonment for a term
exceeding one year.” See 18 U.S.C. § 924(e)(1), (e)(2)(B).
The defendant asserted that “because he actually received a
sentence of 18 months imprisonment, . . . his conviction
should fit within the [section 921(a)(20)(B)] misdemeanor
exclusion.” Coleman, 158 F.3d at 203. In rejecting this
argument, the Fourth Circuit, sitting en banc, overruled an
earlier panel opinion which had held that, for convictions of
common-law simple assault in Maryland, “the actual sentence
imposed should control whether or not a conviction for such a
crime should be” deemed an offense “punishable by
imprisonment for a term exceeding one year.” United States v.
Schultheis, 486 F.2d 1331, 1332, 1335 (4th Cir. 1973). The
court instead defined “punishable” in relation to the maximum
potential punishment a defendant could receive. “While a
Maryland conviction for common-law assault is classified as a
misdemeanor,” the court explained, “the offense carries no
maximum punishment; the only limits on punishment are the
                               11
Cruel and Unusual Punishment Clauses of the Maryland and
United States Constitutions. As such, a Maryland common-
law assault clearly is punishable by more than two years
imprisonment . . . .” Coleman, 158 F.3d at 203 (internal
quotation marks and citation omitted). Rejecting the argument
that the absence of statutory sentencing criteria compelled a
different reading of the statute, the court explained that “[t]he
plain wording of the statute applies equally when the potential
term of imprisonment is established by the common law and
limited only by the prohibition on cruel and unusual
punishments as when the range of possible terms of
imprisonment is determined by a statute.” Id. at 204.

    Plaintiffs insist that their interpretation of the statute is
“compelled by the federal scheme’s structural reliance on the
judgment of the convicting jurisdiction’s legislature”
regarding the seriousness of an offense. Appellants’ Br. 19.
According to plaintiffs, because “[t]he State chooses how
harshly to punish its own crimes, and Congress defers to the
wisdom of that localized judgment,” to permit the federal
firearms ban “to encompass state common law crimes for
which no legislative judgment has been expressed would
grant the federal government a power that has been statutorily
entrusted to the States.” Appellants’ Br. 20. As the district
court pointed out, however, “the choice of a State legislature
to rely on judicial discretion at sentencing on certain common
law misdemeanors represents a legislative choice just as the
adoption of a statute would.” Schrader, 831 F. Supp. 2d at
310. With respect to common-law assaults, for example,
Maryland courts have observed that the State, through its
legislature, decided to “trust[] the wide discretion of the
common law sentencing provisions to deal appropriately
with” the broad range of “severely aggravated assaults” that
were at the time uncodified in Maryland. Walker, 452 A.2d at
1248. We see no basis for thinking that Maryland, having left
                              12
such sentencing to the discretion of common-law judges, had
somehow signaled its view that these offenses were
insufficiently serious to trigger the federal firearms ban.
“Rather than trying to list by statute every circumstance that
might make an assault more ‘grievous and blameworthy,’ ”
the Fourth Circuit has explained, “Maryland wisely left
common law assault in place and trusted its trial judges to
fashion an appropriate punishment within constitutional
limits.” Sutton, 886 F.2d at 711. Indeed, when codifying the
offense in 1996, Maryland demonstrated the seriousness with
which it views common-law assaults by authorizing
imprisonment of up to twenty-five years for felony First
Degree Assault and up to ten years for misdemeanor Second
Degree Assault. Md. Code Ann., Crim. Law §§ 3-202, 3-203.

    Next, plaintiffs claim that “[s]ection 922’s overarching
design reveals no intent to impose a blanket firearms ban on
common law misdemeanants.” Appellants’ Br. 22. In support,
plaintiffs point out that Congress subjected a specific category
of misdemeanor convictions to the federal firearms ban when
it enacted the 1996 Lautenberg Amendment to the Gun
Control Act of 1968, which prohibits firearm possession by
any person convicted of “a misdemeanor crime of domestic
violence.” Omnibus Consolidated Appropriations Act of
1997, Pub. L. No. 104-208, § 658, 110 Stat. 3009, 3009-371
to -372 (1996). According to plaintiffs, “Congress’s explicit
reference to this special category of misdemeanor convictions
shows that when it wants to reach beyond traditional felonies,
it does so clearly.” Appellants’ Br. 23. But Congress did reach
beyond felonies when it enacted section 921(a)(20)(B), which
expressly provides that certain State misdemeanors—those
punishable by more than two years’ imprisonment—fall
within the scope of section 922(g)(1). Plaintiffs’ argument,
then, boils down to the proposition that common-law
misdemeanors should be viewed differently from other State
                             13
misdemeanors punishable by more than two years’
imprisonment. This contention, however, flows not from any
insight gleaned from the statute, but rather from plaintiffs’
flawed belief that all common-law offenses are trivial.

    Finally, plaintiffs argue that the canon of constitutional
avoidance requires us to adopt an alternative construction of
the term “punishable by” that would exclude common-law
misdemeanants from section 922(g)(1)’s purview. See
Northwest Austin Municipal Utility District No. One v.
Holder, 557 U.S. 193, 204, 207 (2009) (reading statute to
avoid deciding “serious constitutional questions”). As
explained below, however, section 922(g)(1)’s application to
common-law misdemeanants as a class creates no
constitutional problem that we need to avoid.

                             III.
    The Second Amendment provides: “A well regulated
Militia, being necessary to the security of a free State, the
right of the people to keep and bear Arms, shall not be
infringed.” U.S. Const. amend. II. In Heller, the Supreme
Court held that the Second Amendment “guarantee[s] the
individual right to possess and carry weapons in case of
confrontation,” and struck down District of Columbia laws
banning handgun possession in the home and requiring that
citizens keep their firearms in an inoperable condition. 554
U.S. at 592, 635. In doing so, the Court made clear that the
right guaranteed by the Second Amendment “is not
unlimited.” Id. at 626. “From Blackstone through the 19th-
century cases, commentators and courts routinely explained
that the right was not a right to keep and carry any weapon
whatsoever in any manner whatsoever and for whatever
purpose.” Id. Instead, at the core of the Second Amendment is
“the right of law-abiding, responsible citizens to use arms in
defense of hearth and home.” Id. at 635. Although declining
                               14
to “undertake an exhaustive historical analysis . . . of the full
scope of the Second Amendment,” the Court made clear that

    nothing in our opinion should be taken to cast doubt
    on longstanding prohibitions on the possession of
    firearms by felons and the mentally ill, or laws
    forbidding the carrying of firearms in sensitive
    places such as schools and government buildings, or
    laws imposing conditions and qualifications on the
    commercial sale of arms.

Id. at 626–27. The Court emphasized that it identified “these
presumptively lawful regulatory measures only as examples”
and that its list did “not purport to be exhaustive.” Id. at 627
n.26; see also McDonald v. City of Chicago, 130 S. Ct. 3020,
3047 (2010) (“We made it clear in Heller that our holding did
not cast doubt on such longstanding regulatory measures as
‘prohibitions on the possession of firearms by felons and the
mentally ill’ . . . . We repeat those assurances here.” (quoting
Heller, 554 U.S. at 626)).

    After Heller, the District of Columbia adopted new gun
laws that were challenged in Heller v. District of Columbia,
670 F.3d 1244 (D.C. Cir. 2011) (“Heller II”). There we
adopted, as have other circuits, a “two-step approach” to
analyzing Second Amendment challenges. Id. at 1252
(collecting cases). Given that “[u]nder Heller, . . . there are
certain types of firearms regulations that do not govern
conduct within the scope of the Amendment,” we first ask
whether the activity or offender subject to the challenged
regulation falls outside the Second Amendment’s protections.
Id. If the answer is yes, that appears to end the matter. Id. If
the answer is no, “then we go on to determine whether the
provision passes muster under the appropriate level of
constitutional scrutiny.” Id.
                              15
    Courts of appeals have unanimously rejected Second
Amendment challenges to section 922(g)(1), typically relying
on the Supreme Court’s warning in Heller that nothing in its
opinion “should be taken to cast doubt on longstanding
prohibitions on the possession of firearms by felons.” Heller,
554 U.S. at 626; see United States v. Moore, 666 F.3d 313,
316–17 (4th Cir. 2012) (collecting cases). Seeking to
distinguish these cases, plaintiffs here argue that common-law
misdemeanants differ from felons and fall within the scope of
Second Amendment protection at the first step of the analysis.
Moreover, they assert, banning firearm possession by
common-law misdemeanants fails under the appropriate level
of constitutional scrutiny. The government disagrees on both
points. We need not resolve the first question, however,
because even if common-law misdemeanants fall within the
scope of the Second Amendment, the firearms ban imposed
on this class of individuals passes muster under the
appropriate level of constitutional scrutiny. See Heller II, 670
F.3d at 1261 (declining to resolve the scope inquiry “because
even assuming [the challenged regulations] do impinge upon
the right protected by the Second Amendment, we think
intermediate scrutiny is the appropriate standard of review
and the prohibitions survive that standard”).

    “As with the First Amendment, the level of scrutiny
applicable under the Second Amendment surely ‘depends on
the nature of the conduct being regulated and the degree to
which the challenged law burdens the right.’ ” Id. at 1257
(quoting United States v. Chester, 628 F.3d 673, 682 (4th Cir.
2010)). “That is, a regulation that imposes a substantial
burden upon the core right of self-defense protected by the
Second Amendment must have a strong justification, whereas
a regulation that imposes a less substantial burden should be
proportionately easier to justify.” Id. Plaintiffs urge us to
apply strict scrutiny, arguing that section 922(g)(1), by
                              16
completely disarming a class of individuals, places a
substantial burden on Second Amendment rights. In our view,
strict scrutiny is inappropriate. Although section 922(g)(1)’s
burden is certainly severe, it falls on individuals who cannot
be said to be exercising the core of the Second Amendment
right identified in Heller, i.e., “the right of law-abiding,
responsible citizens to use arms in defense of hearth and
home.” 554 U.S. at 635. Because common-law
misdemeanants as a class cannot be considered law-abiding
and responsible, supra at 7–9, we follow those “courts of
appeals [that] have generally applied intermediate scrutiny” in
considering challenges to “Congress’ effort under § 922(g) to
ban firearm possession by certain classes of non-law-abiding,
non-responsible persons who fall outside the Second
Amendment’s core protections.” United States v. Mahin, 668
F.3d 119, 123 (4th Cir. 2012) (collecting cases).

    Intermediate scrutiny requires the government to show
that disarming common-law misdemeanants is “ ‘substantially
related to an important governmental objective.’ ” Heller II,
670 F.3d at 1258 (quoting Clark v. Jeter, 486 U.S. 456, 461
(1988)). Section 922(g)(1) easily satisfies this standard.

    First, the statute’s overarching objective is obviously
“important.” As the Supreme Court has explained, “[t]he
principal purpose of the federal gun control legislation . . .
was to curb crime by keeping firearms out of the hands of
those not legally entitled to possess them because of age,
criminal background, or incompetency.” Huddleston v. United
States, 415 U.S. 814, 824 (1974) (internal quotation marks
omitted); see also United States v. Yancey, 621 F.3d 681,
683–84 (7th Cir. 2010) (“Congress enacted the exclusions in
§ 922(g) to keep guns out of the hands of presumptively risky
people. The broad objective of § 922(g)—suppressing armed
violence—is without doubt an important one . . . .” (citations
                               17
omitted)). The Supreme Court has also made clear that this
“general interest in preventing crime is compelling.” United
States v. Salerno, 481 U.S. 739, 750 (1987).

    Second, the government has carried its burden of
demonstrating a substantial relationship between this
important     objective—crime        prevention—and       section
922(g)(1)’s firearms ban. Under intermediate scrutiny, “the fit
between the challenged regulation and the asserted objective
[need only] be reasonable, not perfect.” United States v.
Marzzarella, 614 F.3d 85, 98 (3d Cir. 2010) (collecting
cases). In assessing this “fit,” we afford “substantial deference
to the predictive judgments of Congress.” Turner
Broadcasting System, Inc. v. FCC, 512 U.S. 622, 665 (1994).
“In the context of firearm regulation, the legislature is ‘far
better equipped than the judiciary’ to make sensitive public
policy judgments (within constitutional limits) concerning the
dangers in carrying firearms and the manner to combat those
risks.” Kachalsky v. County of Westchester, 701 F.3d 81, 97
(2d Cir. 2012) (quoting Turner Broadcasting, 512 U.S. at
665). In enacting section 922(g)(1), Congress determined—
reasonably in our view—that in order to accomplish the goal
of preventing gun violence “firearms must be kept away from
persons, such as those convicted of serious crimes, who might
be expected to misuse them.” Dickerson v. New Banner
Institute, Inc., 460 U.S. 103, 119 (1983), superseded by
statute on other grounds, Firearms Owners’ Protection Act,
Pub. L. No. 99-308, 100 Stat. 449 (1986). Indeed, several
courts of appeals have held that section 922(g)’s exclusions
satisfy intermediate scrutiny, explaining that individuals with
prior criminal convictions for felonies or domestic violence
misdemeanors can reasonably be disarmed because such
individuals pose a heightened risk of future armed violence.
See, e.g., United States v. Booker, 644 F.3d 12, 25–26 (1st
Cir. 2011) (affirming section 922(g)(9)’s ban on firearm
                             18
possession by persons convicted of misdemeanor crime of
domestic violence); United States v. Williams, 616 F.3d 685,
692–93 (7th Cir. 2010) (affirming section 922(g)(1)’s ban on
firearm possession by convicted felon); see also Mahin, 668
F.3d at 123 (collecting cases).

    Plaintiffs acknowledge that disarming felons and other
serious criminals bears a substantial relationship to the
prevention of gun violence. They emphasize, however, that
they challenge the constitutionality of section 922(g)(1) as
applied to common-law misdemeanants and insist that no
substantial fit exists between disarming such individuals and
preventing gun violence. But as explained above, at the time
of section 922(g)(1)’s enactment, common-law misdemeanors
included a wide variety of violent conduct, much of it quite
egregious. See supra at 7–9. And although the category of
common-law misdemeanors has since been narrowed through
codification, plaintiffs have offered no evidence that
individuals convicted of such offenses pose an insignificant
risk of future armed violence. To be sure, some common-law
misdemeanants, perhaps even Schrader, may well present no
such risk, but “Congress is not limited to case-by-case
exclusions of persons who have been shown to be
untrustworthy with weapons, nor need these limits be
established by evidence presented in court.” United States v.
Skoien, 614 F.3d 638, 641 (7th Cir. 2010) (en banc).

    Accordingly, because disarmament of common-law
misdemeanants as a class is substantially related to the
important governmental objective of crime prevention, we
reject plaintiffs’ constitutional challenge.

                            IV.
   At several points in their briefs, plaintiffs appear to go
beyond their argument that section 922(g)(1) is
                               19
unconstitutional as applied to common-law misdemeanants as
a class and claim that the statute is invalid as applied to
Schrader specifically. Were this argument properly before us,
Heller might well dictate a different outcome. According to
the complaint’s allegations, Schrader’s offense occurred over
forty years ago and involved only a fistfight. Second Am.
Compl. ¶ 10. Schrader received no jail time, served honorably
in Vietnam, and, except for a single traffic violation, has had
no encounter with the law since then. Id. ¶¶ 11–12. To the
extent that these allegations are true, we would hesitate to find
Schrader outside the class of “law-abiding, responsible
citizens” whose possession of firearms is, under Heller,
protected by the Second Amendment. Heller, 554 U.S. at 635.

    But we need not wade into these waters because plaintiffs
never argued in the district court that section 922(g)(1) was
unconstitutional as applied to Schrader. See Jicarilla Apache
Nation v. U.S. Dep’t of Interior, 613 F.3d 1112, 1117 (D.C.
Cir. 2010) (explaining that arguments not raised before the
district court are ordinarily waived). In their complaint,
plaintiffs frame their constitutional claim with reference to
common-law misdemeanants as a class, arguing that “barring
possession of firearms by individuals on account of simple
common-law misdemeanor offenses carrying no statutory
penalties” violates the Second Amendment. Second Am.
Compl. ¶ 22. Indeed, plaintiffs’ counsel conceded at oral
argument that an as-applied challenge with respect to
Schrader was not “specifically elucidated in the complaint.”
Oral Arg. Rec. 15:29–15:34. To be sure, the complaint seeks
some relief on behalf of Schrader specifically, i.e., withdrawal
of his record of conviction from the NICS. Second Am.
Compl. Prayer for Relief ¶ 1. But given that the injunctive
relief plaintiffs seek with respect to section 922(g)(1) is far
broader—an injunction barring the statute’s enforcement “on
the basis of simple common-law misdemeanor offenses
                              20
carrying no statutory penalties,” id. Prayer for Relief ¶ 2—and
given that plaintiffs raised no as-applied challenge with
respect to Schrader in their district court briefs, we view this
more specific claim as simply derivative of the broader claim
that the statute is unconstitutional as applied to common-law
misdemeanants as a class. And although plaintiffs referred to
the specific circumstances of Schrader’s offense, they did so
in the context of arguing that common-law misdemeanants as
a class can be expected to share Schrader’s sympathetic
characteristics.

    Given this, we believe the wisest course of action is to
leave the resolution of these difficult constitutional questions
to a case where the issues are properly raised and fully
briefed. “[A]ppellate courts do not sit as self-directed boards
of legal inquiry and research, but essentially as arbiters of
legal questions presented and argued by the parties before
them.” Carducci v. Regan, 714 F.2d 171, 177 (D.C. Cir.
1983) (Scalia, J.). This fundamental principle of judicial
restraint is especially important where, as here, constitutional
issues are at stake. See Spector Motor Service, Inc. v.
McLaughlin, 323 U.S. 101, 105 (1944) (“If there is one
doctrine more deeply rooted than any other in the process of
constitutional adjudication, it is that we ought not to pass on
questions of constitutionality . . . unless such adjudication is
unavoidable.”).

    Leaving these questions for their proper day has an added
benefit: it gives Congress time to consider lifting the
prohibition on the use of appropriated funds for the
implementation of section 925(c), which, as explained above,
permits individuals to obtain relief from section 922(g)(1) by
demonstrating that they no longer pose a risk to public safety.
Without the relief authorized by section 925(c), the federal
firearms ban will remain vulnerable to a properly raised as-
                            21
applied constitutional challenge brought by an individual
who, despite a prior conviction, has become a “law-abiding,
responsible citizen[]” entitled to “use arms in defense of
hearth and home.” Heller, 554 U.S at 635.

   For the foregoing reasons, we affirm the district court’s
dismissal of this action.
                                                So ordered.